Citation Nr: 1742363	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for erectile dysfunction ("ED"), to include as secondary to a service connected disease or injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

Veteran served on active duty in the United States Army from December 1953 to December 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran initially filed a claim for ED and prostate cancer.  After being notified that these claims were denied, the Veteran submitted an NOD that the RO interpreted as only being for ED and sent the Veteran an SOC for only ED.  In a VA Form 9, the Veteran stated he wished to appeal both prostate cancer and ED.  However, at an informal conference in October 2015 and in a follow-up letter, the Veteran's representative stated that the Veteran did not wish to pursue a claim for service connection for prostate cancer.  Therefore, the issue of service connection for prostate cancer is not before the Board.

The Veteran initially requested a video hearing with a Veterans Law Judge, but subsequently withdrew that request in a statement submitted by his Representative in May 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Erectile dysfunction was not manifest in service and is not attributable to service.

2.  Erectile dysfunction is unrelated (caused or aggravated) to service connected disease or injury.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Erectile dysfunction is not proximately due to, the result of, or aggravated by service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Duty to Notify

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to notify in this case was satisfied by a letter sent to the Veteran in May 2012.

Duty to Assist

VA has met the duty to assist the Veteran in the development of the claim being decided because his lay statements and relevant post-service treatment records have been obtained. 

Most of the Veteran's service treatment records and service personnel records are unavailable.  See July 2006 Formal Finding of the Unavailability of Service Medical Records; March 2001 notice letter (noting Veteran that his military records were destroyed in a fire at the National Archives on July 12, 1973).  The Veteran's discharge examination and DD 214 are extant and have been associated with the file.  Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran has not undergone VA examination for his ED. The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016).  The VA is required to obtain a medical opinion in certain circumstances.  See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination under the standards of McLendon is not warranted in this case.  There is no indication that the current disability or symptoms may be associated with service or a service connected disease or injury.  No reasonable possibility exists that a VA examination would aid in substantiating the claims, therefore a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Veteran claims his ED started in October 2008 and that it is related to prostate cancer.  See November 2013 Notice of Disagreement.  The private medical evidence submitted with his application, as well as VA treatment documents associated with his file, note prostate cancer and there is at least one reference to improvement in erectile function after cancer treatment.  See, e.g., August 2011 private treatment record.  As ED is a well-known side effect of prostate cancer treatment, including of medications (Lupron, otherwise known as Leuprorelin) prescribed to the Veteran, and private records suggest erectile function issues, the existence of ED at some point during the course of the appeal is acknowledged.

The Veteran contended below that ED was due to prostate cancer and that prostate cancer was service connected due to presumptive radiation exposure.  The RO denied service connection for prostate cancer and the Veteran decided not to appeal a denial of service connection.  The Veteran's representative stated in an October 2015 informal conference and follow-up statement that the Veteran was not appealing prostate cancer, but only ED.  As prostate cancer is not service connection and is not on appeal, service connection for ED secondary to prostate cancer is not warranted. 

The Board has considered other grounds for service connection.  On a direct basis, the Veteran had an examination December 1955 at discharge from service and the examiner evaluated the genitourinary system as normal.  No pertinent defects were recorded on the service discharge examination report.  There is no lay or medical statements asserting service connection for ED on a direct basis and the Veteran denied ED years post-service, including in November 2001 and September 2002 VA treatment documents.  Given the remote onset of ED from service (more than 50 years between the end of service and onset according to the Veteran), service connection on a direct basis is not established.  

The Veteran has not contended his ED is secondary to any service connected disease or injury (as opposed to the non-service connected prostate cancer) and there are no statements of record contending this.  Therefore, secondary service connection on any basis is not warranted.

In essence, there is no proof of ED during service or in proximity to service.  There is no proof relating the remote onset to service.  In addition, there is no proof linking ED to a service connected disease or injury.  
As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.


ORDER

Service connection for erectile dysfunction is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


